Citation Nr: 1746051	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-35 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from September 2000 to February 2001 and from February 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In November 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.

The claim is reopened and the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A June 2011 rating decision denied entitlement to service connection for sleep apnea.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since June 2011, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision, which denied the Veteran's claim of entitlement to service connection for sleep apnea, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the June 2011 rating decision is new and material, and the claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a June 2011 rating decision, the RO denied the claim of entitlement to service connection for sleep apnea because the Veteran's service treatment records were negative for complaints of, diagnosis of, and treatment for sleep apnea; snoring; or any respiratory condition while on active duty.  In February 2010 an initial diagnosis of obstructive sleep apnea was assigned, approximately six years following his discharge from military service.  Service connection for sleep apnea was denied because it was neither occurred in, nor was caused by, or related to, service.

The Veteran did not submit a notice of disagreement with the June 2011 rating decision.  No new and material evidence was received by VA within one year of the issuance of the notice of June 2011 rating decision.  As such, the June 2011 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

At the time of the June 2011 rating decision, the Veteran's service treatment records, VA treatment records, and buddy statements were of record.

Since the final June 2011 RO decision, the Veteran testified before the Board in the November 2016 hearing that he was first informed that he stopped breathing while sleeping during active duty service, and that he has continually experienced such symptoms since his service in Iraq.  Additionally, the Veteran submitted lay statements from family members and a fellow soldier, S.G.V., stating that the Veteran began to experience these symptoms during his active duty service, and continued to experience these symptoms.  See August 2012 buddy statements.  Specifically, S.G.V., who served with the Veteran while stationed in Iraq, noted that he began to notice that the Veteran had problems sleeping such as snoring, stopping breathing, jerking, swinging, and punching the beds/walls.  S.G.V. stated that it was such an issue that it kept many of his fellow soldiers up who shared a tent.  

In particular, the August 2012 statement from S.G.V. is new and material evidence because it was not of record at the time of the final RO decision in June 2011, and indicates the Veteran began experiencing problems while sleeping while in Iraq.  This evidence relates to an unestablished fact necessary to substantiate the claim, which is an indication that the Veteran's sleep apnea symptoms might have begun during his service in Iraq.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for sleep apnea, and the claim is reopened.  See Shade, 24 Vet. App. 110.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for sleep apnea is reopened. 


REMAND

Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's claim of entitlement to service connection for sleep apnea must be remanded for further evidentiary development.

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  
The Veteran contends that his sleep apnea began during service and has continued since.  Specifically, he asserts that the condition manifested through symptoms of breathing difficulty while sleeping and snoring.  See November 2016 Board hearing.  Service treatment records are negative for complaints of, or a finding of, sleep apnea.  Despite this, the Veteran is competent to state symptoms he experienced during service and the Board has no reason to doubt the Veteran's credibility regarding in-service symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

The April 2015 VA examination provided limited rationale and only discussed if environmental contaminants that the Veteran was exposed to in Southwest Asia had caused the Veteran's obstructive sleep apnea.  Because this opinion did not discuss whether the symptoms described by the Veteran, his family members, and fellow soldier could have been the onset of that disability, the Board has determined that a medical opinion is necessary in order to properly adjudicate the matter.

In view of the foregoing, VA should obtain another opinion that considers whether sleep apnea is related etiologically to his active duty service.  38 C.F.R. 
§ 3.159(c)(4).

The Veteran should be asked to identify any private or VA treatment providers who have rendered treatment for his sleep disorder.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA or private treatment records identified by the Veteran pertaining to the claim on appeal.

2.  Thereafter, the AOJ should obtain an addendum to the October 2015 VA opinion.  The Veteran should be scheduled for a VA examination only if determined necessary.

For purposes of the opinion, the examiner should consider the Veteran's reports of in-service and post-service breathing difficulty while sleeping and snoring to be credible.  

For the Veteran's claimed sleep apnea, the examiner should:

(a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) the Veteran has a current sleep apnea disability that is (1) etiologically related to or (2) caused by the Veteran's active service. 

(b) Explain the significance of the Veteran's history of reported symptoms such as snoring and breathing problems/breathing stopped while deployed in Southwest Asia (Kuwait and Iraq) in regard to his sleep apnea disorder.  The examiner should indicate whether the Veteran's report of symptoms represents an early manifestation of later diagnosed obstructive sleep apnea.

If the examiner is unable to provide any of the requested findings or opinions without resorting to speculation, he or she should explain the reasons for that inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant findings from the examination and applicable medical principles.  The examiner's findings, conclusions, and supporting rationale should be expressed in a report.

3.  After completion of the above development is completed, the claim should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

